Title: To Thomas Jefferson from James Currie, 13 May 1793
From: Currie, James
To: Jefferson, Thomas



Hble. Sir
Richmond May. 13th. 1793

From the last letter I had the honor of receiving from you I was informed that my suit vs. Griffin had lain by from the Gentleman to whom it was formerly intrusted having left off the practice of the Law and that it would be determined at the april term. I have every thing to hope from your friendly attention to the business and will be glad as soon as convenient to be informed of its Situation if you please. I have taken the liberty to inclose a letter to my friend Mr. Wm. McKenzie, (who is connected with Swanwick & Coy.) upon a very particular business and shall hold myself under a great Obligation; if you will contrive it him as soon as possible after receiving it. Your Old friend Colo. T. M. Randolph has been dangerously ill, with a complicated Complaint of Gout Dropsy and Asthma but contrary to every expectation of mine he is seemingly in a fair way of recovery. Mr. T. Randolph and his Lady and children have been there during his illness, all very well. We have no news here that can in the least entertain you. I therefore, (with every sentiment of respectfull regard & the highest esteem) subscribe myself Sir yr most Obt Hble Servt

Jas. Currie

